In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-07-574 CR

____________________


DEMETRI DEVAULT, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Cause No. 97149




MEMORANDUM OPINION
 We have before the Court a motion from the appellant, Demetri DeVault, to withdraw
his notice of appeal.  See Tex. R. App. P. 42.2.  The appellant and his attorney of record both
signed the request, and the appellant filed the motion before we issued our opinion on appeal. 
We grant the motion to withdraw notice of appeal and dismiss the appeal. 
	APPEAL DISMISSED.

                                                                         __________________________________
                                                                                              CHARLES KREGER
                                                                                                         Justice


Opinion Delivered February 20, 2008
Do not publish

Before Gaultney, Kreger, and Horton, JJ.